Citation Nr: 0605995	
Decision Date: 03/02/06    Archive Date: 03/14/06

DOCKET NO.  02-18 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
gastrointestinal disorder.  

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of bilateral clavicle fractures.

3.  Entitlement to service connection for a tibial disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active military service from April 1953 to 
March 1955.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a November 2001 decision of the San Juan, Puerto Rico, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), that denied entitlement to the benefits sought on 
appeal.  

The Board remanded the case in August 2004 to the RO, via the 
Appeals Management Center (AMC), in Washington, DC, for 
further development.  The case has been returned to the Board 
for continuation of appellate review.  


FINDINGS OF FACT

1.  In an unappealed decision dated in March 1975, the RO 
denied the veteran's claim of entitlement to service 
connection for a gastrointestinal disorder.

2.  Evidence received since that decision is either 
cumulative or redundant and is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  

3.  In an unappealed decision dated in August 1995, the RO 
denied the veteran's claim of entitlement to service 
connection for bilateral clavicle disorders.  

4.  Evidence received since that decision is either 
cumulative or redundant and is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  

5.  A tibial disorder, if now present, did not have its onset 
in nor is it attributable to the veteran's military service.  


CONCLUSIONS OF LAW

1.  The March 1975 decision of the RO denying service 
connection for a gastrointestinal disorder is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2005).

2.  The evidence received since that decision is not new and 
material and the claim is not reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2001).

3.  The August 1995 decision of the RO denying service 
connection for residuals of bilateral clavicle fractures is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2005).

4.  The evidence received since that decision is not new and 
material and the claim is not reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2001).

5.  A tibial disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural Due Process, Preliminary Duties to Notify and 
Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

VA satisfied its duty to notify by means of a March 2005 
letter from the RO to the appellant that was issued in 
connection with the initial RO decision in November 2001.  
The letter informed the appellant of what evidence was 
required to substantiate the claims and of his and VA's 
respective duties for obtaining evidence.  The appellant was 
also asked to submit evidence and/or information in his 
possession to the RO.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  In this case, the 
claimant was provided the required VCAA notice by letter of 
March 2005, which was after the RO's November 2001 decision 
that denied entitlement to the issues that are the subjects 
of this appeal.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claims and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his or her claim.  For these reasons, it 
is not prejudicial to the appellant for the Board to proceed 
to finally decide this appeal.  

As for assisting him with his claims, the claimant's service 
medical records, other than a copy of the report of his March 
1955 separation physical examination, are unavailable, and 
were apparently destroyed in a fire at a federal records 
center.  In fact, it appears that the RO requested the 
veteran's service medical records in 1974 and was informed by 
the National Personnel Records Center (NPRC) that the records 
were not available.  A document, dated in October 1974, 
indicates that this is a "Records Reconstruction Case."  

Where service medical records are presumed destroyed, the 
Board's obligation to explain its findings and to consider 
the benefit of the doubt rule is heightened.  O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  When a veteran's 
records have been destroyed, VA has an obligation to search 
for alternative records which support the veteran's case.  
See Cuevas v. Principi, 3 Vet. App. 542 (1992); O'Hare, 
supra.  

In the fulfillment of its duty to assist in the gathering of 
evidence in support of the current claims, the RO made 
another request to the NPRC to furnish service medical 
records.  The NPRC, in a response to the RO's memorandum of 
August 2004, reported that the veteran's service medical 
records had been destroyed in a fire; also, the NPRC advised 
that a search was negative for Surgeon General's Office (SGO) 
records.  The Board concludes that a thorough search has been 
made to obtain service medical records and that further 
efforts to obtain such records would be futile.  
Additionally, the Board notes that the claimant's VA medical 
records have been obtained, as well as medical records from 
the Social Security Administration  There is no indication 
that other Federal department or agency records exist that 
should be requested.  

In a letter to the appellant dated in August 2004, the RO 
requested that he provide medical evidence from private 
treatment providers or that he complete forms authorizing VA 
to obtain that medical evidence.  He did not respond to the 
RO's inquiry before his records were recertified to the 
Board.  Thereafter, he submitted a medical statement directly 
to the Board that was received in October 2005.  

The Board advised the veteran that he had the right to have 
the additional evidence reviewed by the RO for issuance of a 
supplemental statement of the case.  As well, he was advised 
that he could waive, in writing, the right to initial RO 
consideration of the additional evidence and request that the 
Board proceed with the appeal.  In a form completed in 
January 2006, he waived his right to initial RO consideration 
of the additional evidence and directed the Board to proceed 
with the appeal.  

The Board finds that VA has secured all available evidence 
and conducted all appropriate development.  Hence, the Board 
finds that VA has fulfilled its duties under the VCAA.  

The Board also points out that the change in definition 
resulting from the VCAA of what constitutes new and material 
evidence is inapplicable to a petition, as here, which was 
filed before August 29, 2001.  See 66 Fed. Reg. 45,630 
(Aug. 29, 2001) (codified at 38 C.F.R. § 3.156(a)).  But the 
other requirements of the VCAA and implementing regulations 
do apply, although they have been satisfied for the reasons 
mentioned.

Legal Criteria

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein beyond its natural progression.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2005).

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and arthritis or a 
malignant tumor is manifest to a degree of 10 percent within 
one year from the date of termination of such service, such 
disease shall be presumed to have been incurred or aggravated 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).  

Service connection may be granted for a disease initially 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005). 

A decision of the RO, or Board, is final and binding on the 
veteran if not timely appealed.  38 U.S.C.A. §§ 7104(b), 
7105(c) (West 2002).  The exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is received the claim shall be reopened and the 
former disposition of the claim reviewed.  

The veteran submitted his petition to reopen his claims for 
service connection for a gastrointestinal disorder and for 
residuals of bilateral clavicle fractures prior to August 29, 
2001.  According to the definition prior to August 29, 2001, 
new and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration; 
which is neither cumulative nor redundant; and which, by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In Kutscherousky v. West, 12 Vet. App. 369 (1999) the Court 
of Appeals for Veterans Claims (Court) held that the prior 
holding in Justus that the credibility of the evidence is to 
be presumed was not altered by the Federal Circuit decision 
in Hodge.  Moreover, the evidence to be considered is that 
added to the record since the last final denial on any basis.  
Evans v. Brown, 9 Vet. App. 273 (1996).  

Analysis

New and Material Evidence to Reopen Claims of Service 
Connection for a Gastrointestinal Disorder and Residuals of 
Bilateral Clavicle Fractures

The RO denied service connection for a gastrointestinal 
disorder in March 1975.  As well, the RO, in a decision 
issued in August 1995, denied service connection for 
bilateral clavicle disorders.  In each instance, the RO 
informed the veteran of the decision, but he did not appeal.  
The decisions of March 1975 and August 1995 are the last 
final denials of these claims on any basis.  So the Board's 
analysis of the evidence starts from that point.  The Board, 
however, will first review the evidence that was before the 
RO when the veteran's claims were last considered.  

The evidence considered in connection with the RO's March 
1975 decision included the following:  The report of a March 
1955 separation physical examination; a record of VA 
hospitalization, received in April 1959, of a person whom the 
Board shall assume is the same person as the veteran; and the 
report of a VA examination performed in October 1974.  
Additionally, evidence considered in connection with the RO's 
August 1995 decision included the following:  Reports of VA 
examinations performed in April 1980, March 1985, May 1986 
and January 1994.

No gastrointestinal or upper extremity defects were noted 
when the veteran was examined in March 1955 for service 
separation.  Gastritis was reported to be the cause of the 
veteran's hospitalization by VA, according to a record 
received in April 1959.  An October 1974 VA examination 
indicated complaints and findings of epigastric tenderness, 
but an upper gastrointestinal x-ray series was normal, and no 
organic gastrointestinal disorders were noted at the time.  
On VA examination in April 1980, the diagnosis was chronic 
gastritis.

A VA x-ray examination in March 1985 disclosed a marked right 
acromioclavicular separation.  In a history provided to a VA 
examiner in May 1986, the veteran related he had sustained a 
right shoulder fracture in December 1984.  VA x-ray 
examination of the right shoulder in January 1994 revealed 
evidence of an old traumatic event at the right 
acromioclavicular joint level, with calcification of the 
coracoacromial ligament.  These medical records make no 
reference to left shoulder disorders.  

The evidence added to the record since the RO's March 1975 
and August 1995 decisions includes VA medical records, dated 
from 2000 to 2001, including reports of examinations 
performed in April 2000 and in December 2001; and records 
from private medical sources, including a June 2000 report 
from a private examiner, as well as an October 2005 report 
from a gastroenterologist.  

An April 2000 VA clinical entry indicates the veteran's 
history of gastrointestinal bleeding and colonic polyps, and 
colonoscopy confirmed the presence of colonic polyps.  In 
June 2000, endoscopy by a private examiner also indicated 
colonic polyps.  Also noted were diverticula and internal 
hemorrhoids.  

A VA examination was performed in December 2001.  The 
assessments included degenerative joint 
disease/osteoarthritis of the upper extremity joints.  It was 
reported that a colonic polyp biopsy showed adenomatous 
polyps and a polyp with well-differentiated adenocarcinoma.  

Dr. David Rivera Ortiz advised that the veteran was first 
seen in July 2005 because of constipation and episodic 
diarrhea, with mucus but no blood.  Symptoms were reportedly 
sometimes associated with urgency and tenesmus.  The 
physician noted the veteran's history of colonic polyps, as 
well as his history of having episodes of diarrhea, around 
1955, during military service.

With respect to a gastrointestinal disorder, the evidence of 
record in March 1975 first showed the presence of gastritis a 
few years after the veteran completed military service.  
However, that evidence gave no indication that gastritis had 
its onset in service.  Medical reports added to the record 
since March 1975 are new, as they show that the veteran now 
has several organic gastrointestinal disorders, including 
colon cancer.  However, colon cancer was first objectively 
demonstrated more than four decades after military service, 
and so well beyond the one year period for service connection 
for malignant tumors on a presumptive basis.  Moreover, the 
additional records contain no medical opinion linking any of 
the veteran's gastrointestinal disorders to military service.  
Hence, the additional medical evidence, while new, is not 
also material.

With respect to bilateral clavicle fracture residuals, the 
evidence of record in August 1995 showed that a right 
shoulder separation was first documented about 30 years after 
the veteran had completed military service.  Although a 
calcification of the right acromioclavicular joint was 
attributed to an old traumatic event, there was no medical 
opinion dating any such event to military service.  Also, 
assuming that a calcification about the right shoulder joint, 
noted in January 1994, is a manifestation of arthritis, then 
right shoulder arthritis was first objectively shown decades 
beyond the one year period for presumptive service connection 
for that condition.  Moreover, that medical evidence gave no 
indication that any disorder of either shoulder, including on  
the basis of trauma, had its onset in service.  

A medical report added to the record since August 1995 is 
new, as it shows that the veteran has osteoarthritis 
affecting several areas of the body, including upper 
extremity joints, and so possibly one or both shoulders.  If 
the left shoulder is now affected by arthritis, then this is 
the first medical confirmation of degenerative changes 
affecting the left shoulder.  However, any arthritis of the 
left shoulder joint, just as the right shoulder joint, was 
first objectively shown decades beyond the one year period 
for presumptive service connection for that condition.  In 
any event, the additional medical evidence, while new, is not 
material.  It contains no medical opinion linking any current 
arthritis of either shoulder to military service.  

The veteran's additional statements, claiming service onset 
of a gastrointestinal disorder, that have been added to the 
record since March 1975, are not new.  This is because they 
essentially reiterate his previously considered assertion 
that his gastrointestinal disorder began in military service.  
By the same token, his additional statements, claiming 
service onset of bilateral clavicle disorders stemming from 
fractures, are also not new, as they, too, essentially 
reiterate his previously considered assertion that a 
bilateral clavicle disorder is attributable to service.  In 
any event, his assertions amount to an opinion about matters 
of medical causation.  And lay assertions of medical 
causation cannot serve as the predicate to reopen a claim for 
compensation benefits.  Moray v. Brown, 5 Vet. App. 211 
(1993).  

Because the veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen these finally 
disallowed claims, the benefit of the doubt doctrine is 
inapplicable, and his petitions must be denied.  Annoni v. 
Brown, 5 Vet. App. 463, 467 (1993).


Service Connection for a Tibial Disorder

No lower extremity defects, including defects of either 
tibia, were noted when the veteran was examined in March 1955 
for service separation.  There is of record no post-service 
medical evidence specifically identifying a disorder of 
either tibia.  

Establishing service connection requires a finding of 
existence of a current disability and a determination of a 
relationship between the disability and an injury or disease 
incurred in service or some other manifestation of a 
disability during service.  See Cuevas v. Principi, 3 Vet. 
App. 542 (1992).  In this case, there is no objective 
evidence showing that a tibial disorder was present during 
service or that the veteran currently has a tibial disorder, 
let alone a tibial disorder attributable to military service.  

The veteran's unsubstantiated lay assertion is the only 
evidence linking an alleged tibial disorder to military 
service.  There is no indication from the record that the 
veteran has medical training or expertise.  As a lay person, 
he is not competent to offer a medical opinion regarding the 
diagnosis or etiology of a disorder.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  No competent medical evidence has 
been presented showing that an alleged tibial disorder had 
its onset in service or is otherwise attributable to service.  

For the reasons discussed above, the claim for service 
connection for a tibial disorder must be denied.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the appellant's 
claim, that doctrine is not applicable in the current appeal.  
38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).  38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1991). 


ORDER

New and material evidence has not been received to reopen a 
claim of service connection for a gastrointestinal disorder, 
and the appeal is denied.  

New and material evidence has not been received to reopen a 
claim of service connection for bilateral residuals of 
clavicle fractures, and the appeal is denied.  

Service connection for a tibial disorder is denied.



____________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


